Citation Nr: 0512981	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  02-06 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1980 to July 1983.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2001 rating action of the St. Petersburg, Florida 
RO that denied service connection for a skin disorder of the 
feet.  A Notice of Disagreement was received in October 2001, 
and a Statement of the Case (SOC) was issued in April 2002.  
A Substantive Appeal was received in May 2002.

In July 2003, the Board remanded this matter to the St. 
Petersburg RO for further development of the evidence and for 
due process development.  The claims file was subsequently 
transferred to the Oakland, California RO, reflecting the 
veteran's change of resident to that state.  A Supplemental 
SOC (SSOC) was issued in February 2005, reflecting the RO's 
continued denial of service connection for a skin disorder of 
the feet.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A skin disorder of the feet was first manifested many 
years following the veteran's separation from military 
service, and there is no medical evidence or opinion 
establishing a  nexus between such disability and service.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder of 
the feet are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the January and June 2000 and March 2001 RO letters, 
the May 2001 rating action, the November 2001 RO letter, the 
April 2002 SOC, the July 2002, August 2003, and April 2004 RO 
letters, the February 2005 SSOC, and the March 2005 RO 
letter, the veteran and his representative were variously 
notified of the law and regulations governing entitlement to 
the benefit sought on appeal, the evidence that would 
substantiate his claim, and the evidence that had been 
considered in connection with his appeal.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit information and 
evidence.  

Additionally, the March 2001 RO letter, the  April 2002 SOC, 
the August 2003 and April 2004 RO letters, and the February 
2005 SSOC variously informed the veteran of what the evidence 
had to show to establish entitlement to the benefit he 
sought; what information or evidence VA still needed from 
him; what evidence VA had retrieved and considered in his 
claim; what evidence he had to furnish; what he had to do to 
obtain assistance from VA in connection with his appeal; and 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  In 
addition, the latter documents specifically informed the 
appellant of the VCAA's requirements, and notified him that 
he could help with his claim by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The April 2004 RO letter specifically 
notified the veteran to furnish any evidence in his 
possession that pertained to his appeal.  Accordingly, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and what evidence will be retrieved 
by VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA;      (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim(s).  As indicated 
above, all four content of notice requirements have been met 
in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, some documents meeting the VCAA's notice 
requirements were provided to the veteran in January and June 
2000 and March 2001, prior to the May 2001 rating action on 
appeal.  However, the Board finds that any lack of full, pre-
adjudication notice in this case does not prejudice the 
veteran in any way.  

As indicated above, the rating action, numerous RO letters, 
SOC, and SSOC issued between 2000 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claim.  As a result of RO development and the Board's July 
2003 Remand, comprehensive documentation, identified below, 
has been associated with the claims file and considered in 
evaluating the veteran's appeal.  The RO most recently 
readjudicated the veteran's claim on the merits in February 
2005 on the basis of all the evidence of record, as reflected 
in the SSOC.

Additionally, the Board finds that all necessary development 
of the claim has been accomplished.  The RO, on its own 
initiative as well as pursuant to the Board Remand, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim, to 
include obtaining extensive service and post-service VA 
medical records from the time of the veteran's military 
service to 2004.  In June 2000, the RO furnished the veteran 
requested copies of his service medical records.  In August 
2004, the veteran stated that he had no additional 
information pertaining to his claim.   

Hence, the Board finds that any failure on the part of VA in 
not completely fulfilling any VCAA notice requirements prior 
to the RO's initial adjudication of the claim is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal,  at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  



II.  Background

The service medical records are completely negative for 
complaints, findings, or diagnoses of any skin disorder of 
the feet.  The skin and feet were normal on May 1983 
separation examination.

Available post-service VA medical records from 1987 to 2004 
show treatment and evaluation of the veteran for bilateral 
tinea pedis (athlete's foot), tinea cruris, and hyperhidrosis 
beginning in 1996.  In October 1998 and again in August 2003, 
a   20-year history of athlete's foot was noted.  On February 
2004 podiatric evaluation, a 25-year history of itchy 
forefeet and toes was noted; after examination, the 
assessments were contact dermatitis versus eczema versus 
dermatophytes, and medication was prescribed for 
hyperhidrosis.     

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In this case, no skin disorder of the feet was shown in 
service.  The Board also notes that competent medical 
evidence does not establish a nexus between any currently-
diagnosed skin disorder of the feet and the veteran's 
military service.  The first objective evidence of a skin 
disorder of the feet was in 1996, over 12 years post service.  
However, those and subsequent records contain no competent 
medical opinion relating any such skin disorder to the 
veteran's military service.  

While VA medical records contain the veteran's post-service 
history of first having had a skin disorder of the feet 
during military service, that history alone is not a reliable 
indicator of the onset of such disorder in service.  As 
indicated above, such history is not supported objectively, 
as the veteran's service medical records are completely 
negative for complaints, findings, or diagnoses of any skin 
disorder of the feet.  In any event, the Board notes that no 
post-service VA examiner has rendered a medical opinion 
linking any current skin disorder of the feet to the 
veteran's military service.  The veteran's own reported 
history of the in-service onset of a skin disorder of the 
feet, as reflected in records of his VA medical treatment, 
does not constitute competent evidence of the required nexus.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence, and 
a bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).

The record contains no other medical evidence linking any 
current skin disorder of the feet to military service, and 
neither the veteran nor his representative has alluded to the 
existence of any such evidence.  

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  The veteran certainly 
is competent to describe his symptoms.  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter-such as whether there is a medical relationship 
between a current skin disorder of the feet and his military 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown,   10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  

Under these circumstances, the Board finds that the claim for 
service connection for a skin disorder of the feet must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of any competent and 
persuasive evidence to support the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a skin disorder of the feet is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


